Citation Nr: 0804471	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for muscle twitching and 
muscle/joint pain, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
October 1992.  The veteran served in the Southwest Asia 
Theater of operations from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2007.  This 
matter was originally on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In the veteran's substantive appeal, dated in May 2004, he 
requested a hearing before a member of the Board.  In 
correspondence dated in July 2006, the RO notified the 
veteran that he had been scheduled for a travel board hearing 
to take place in September 2006.  The RO provided a second 
letter to the veteran, dated in August 2006, reminding him of 
the scheduled hearing.  The veteran failed to report to that 
hearing.  His hearing request is therefore deemed to have 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case so that the veteran 
could be provided with a VA examination to determine whether 
the veteran's claimed muscle/joint pains could be 
attributable to any known diagnosis.  The Board also 
specified that the examiner was to comment on whether any of 
the muscle or joint pains arose from an undiagnosed illness.  
A review of the claims file shows that the veteran underwent 
a VA examination in June 2007, a report of which has been 
associated with the claims file.  Unfortunately, the opinion 
is not totally responsive to the Board's directives.  The 
Board, therefore, must remand the case for compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders and that 
when remand orders are not complied with, the Board must 
insure compliance).  

In the examination report, Dr. C.D. discussed her findings 
upon examining the veteran's back and upper and lower 
extremities.  Dr. C.D. noted that the veteran denied problems 
with his upper and lower extremities and that his complaints 
were confined to his back.  Dr. C.D. diagnosed cervical 
lumbar strain.  Dr. C.D. also noted that radiological testing 
revealed mild diffuse degenerative disk disease, fused 
sacroiliac joints, severe L5-S1 degenerative facet disease, 
and moderate degenerative disc disease at the lower two 
lumbar levels.  

Dr. C.D. then concluded, however, that the veteran's muscle 
twitching and "diffuse" muscle aches were not due to his 
military service.  Dr. C.D. reasoned that the onset occurred 
a significant period of time after the service, he was never 
evaluated or treated for a chronic condition in service, he 
did not meet the criteria for fibromyalgia, and evidence 
revealed that the veteran was in a motor vehicle accident 
around 2000 in Las Vegas.  (Records from Las Vegas Resorts 
Medical Services confirmed that the veteran received 
treatment for a motor vehicle accident in March 2000.)  

Unfortunately, Dr. C.D. did not specify whether she was only 
referring to muscle twitching and aches of the veteran's 
back, or whether she was referring to muscle twitching and 
aches in the veteran's extremities as well.  The Board is 
unable to make this determination based on the report.  If 
she was only referring to aches and twitching in the back, it 
is also not clear whether these complaints can be attributed 
solely to the diagnosed diseases (i.e. cervical lumbar strain 
or any of the diseases found on radiological testing), or 
whether any of these signs can be attributed to an 
undiagnosed illness.  If she was referring to muscle 
twitching and aches of the extremities, it is not clear 
whether these signs were attributable to a known clinical 
diagnosis, or whether they were due to an undiagnosed 
illness.  As these determinations were the basis for the 
Board's previous remand of January 2007, the case must be 
remanded again for compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the VA examination in June 
2007.  The examiner must clarify the 
following:

Are the objective indications of a chronic 
disability of the spine found on 
examination attributable to an undiagnosed 
illness or medically unexplained chronic 
multi symptom illnesses such as 
fibromyalgia, or are all such objective 
indications attributable to the reported 
clinical diagnoses instead?

Were any objective indications of a 
chronic disability (i.e. muscle twitching) 
found on examination of the veterans upper 
and lower extremities?  

Are the veteran's complained of muscle 
twitching and muscle aches of the upper 
and lower extremities attributable to a 
known clinical diagnosis?

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
muscle twitching and muscle/joint pain, 
including as due to undiagnosed illness, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



